Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA




   SLAM DUNK I, LLC, on behalf of itself
   and all others similarly situated,

         Plaintiff,                        Case: 1:19-cv-21996-MGC

         v.

   CONNECTICUT GENERAL LIFE
   INSURANCE COMPANY,

         Defendant.



   REPLY BRIEF OF DEFENDANT CONNECTICUT GENERAL LIFE INSURANCE
       COMPANY IN SUPPORT OF MOTION TO DISMISS SLAM DUNK’S
        AMENDED AND SUPPLEMENTAL CLASS ACTION COMPLAINT
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 2 of 16



                                                      TABLE OF CONTENTS

   INTRODUCTION ...........................................................................................................................1
   ARGUMENT ...................................................................................................................................2
   I.        Slam Dunk Fails To State A Claim For Breach Of Contract ...............................................2
             A.         Slam Dunk’s Challenge To Alleged Adjustments Of COI Rates Contrary
                        To Mortality Expectations Fails Because The Amended Complaint Does
                        Not Allege Any Such Adjustment Of COI Rates ....................................................2
             B.         The Policies Explicitly Permit Application Of Rates Based On Attained
                        Age ...........................................................................................................................7
             C.         Slam Dunk’s Interpretation Of The COI Provision Is Unreasonable ......................8
   II.       Slam Dunk Fails To State A Claim For Breach Of The Implied Covenant Of
             Good Faith And Fair Dealing ............................................................................................10
   CONCLUSION ..............................................................................................................................10




                                                                           i
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 3 of 16



                                                TABLE OF AUTHORITIES

                                                                                                                            Page(s)

   Federal Cases

   Advance Trust & Life Escrow Services, LTA v. Protective Life Insurance Co.,
      2019 WL 4572809 (N.D. Ala. Sept. 20, 2019) ..........................................................................9

   Burger King Corp. v. Broad St. Licensing Group, LLC,
      469 F. App’x 819 (11th Cir. 2012) ..........................................................................................10

   Day v. Taylor,
      400 F.3d 1272 (11th Cir. 2005) .................................................................................................4

   Ernie Haire Ford, Inc. v. Ford Motor Co.,
      260 F.3d 1285 (11th Cir. 2001) ...............................................................................................10

   Federal Insurance Co. v. Castle Beach Club Condominium Assoc., Inc.,
      2006 WL 3544835 (S.D. Fla. Dec. 8, 2006) ..............................................................................4

   GFF Corp. v. Associated Wholesale Grocers, Inc.,
     130 F.3d 1381 (10th Cir. 1997) .................................................................................................5

   Hoak v. Ledford,
      2016 WL 8948417 (N.D. Ga. Sept. 27, 2016) ...........................................................................4

   Madura v. Bank of America, N.A.,
     767 F. App’x 868 (11th Cir. 2019) ............................................................................................5

   Maxon v. Sentry Life Insurance Co.,
     2019 WL 4540057 (W.D. Wis. Sept. 19, 2019) ........................................................................8

   Norem v. Lincoln Benefit Life Co.,
      737 F.3d 1145 (7th Cir. 2013) ...............................................................................................8, 9

   Rockwell v. Chase Bank,
      2011 WL 2292353 (W.D. Wash. June 7, 2011).........................................................................6

   SFM Holdings, Ltd. v. Banc of America Securities, LLC,
     600 F.3d 1334 (11th Cir. 2010) .................................................................................................4

   Speaker v. U.S. Department of Health & Human Services Centers for Disease
      Control & Prevention,
      623 F.3d 1371 (11th Cir. 2010) .................................................................................................6

   Swanson v. Bank of America, N.A.,
      566 F. Supp. 2d 821 (N.D. Ill. 2008) .........................................................................................4


                                                                    ii
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 4 of 16



   Zapata v. Royal Caribbean Cruises, Ltd.,
      2013 WL 1296298 (S.D. Fla. Mar. 27, 2013) ............................................................................4




                                                              iii
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 5 of 16



                                        INTRODUCTION

          Slam Dunk’s Amended Complaint is based on two meritless theories. This Court
   already correctly rejected the first—i.e., that Connecticut General was obligated to reduce its
   Cost of Insurance (“COI”) rates whenever mortality expectations improve in the United
   States. As this Court held, Slam Dunk’s argument contradicts the explicit contract language
   (“may”) that allows, rather than requires, Connecticut General to make adjustments.
          The new theory in Slam Dunk’s Amended Complaint fares no better. Notably, in its
   first complaint, Slam Dunk did not protest having received any COI rate “adjustments.”
   But now, in its Amended Complaint, Slam Dunk suddenly claims to have found such rate
   adjustments in plain sight. The Amended Complaint does not base these assertions on any
   actual adjustment (or increase) of the rates in the existing COI rate tables governing Slam
   Dunk’s rates. Rather, Slam Dunk’s assertions are based on the changes that occur each
   time the insured grows a year older and Connecticut General applies, from the governing
   rate table, the rate that corresponds to the insured’s new age. These are the so-called
   “adjustments” on which Slam Dunk’s complaint is based.
          The problem, as Slam Dunk knows from rate tables in its own possession, is that
   these allegations do not reflect any adjustment of the COI rates that Slam Dunk is required to
   pay. All the rates alleged by Slam Dunk, before and after the purported “adjustment,” are
   contained in the same, existing tables. What changed each year was not the rates, but rather
   the age of the person covered by each Policy. The fact that COI rates differ as the insured
   person ages (e.g., turns from 48 to 49), however, does not reflect any adjustment of the COI
   rates applicable to Slam Dunk. Those rates remain the same. Thus, the same COI rate that
   applied to a 49-year-old insured on the day that Slam Dunk acquired the policies still applies
   today (as it does for a 50-year-old, and so on). Rather than reflecting any adjustment, the
   differences in COI rates by age simply reflect what the Policy states explicitly—i.e., that COI
   rates “are based on,” among other things, “the Insured’s Attained Age.”
          For this reason, Slam Dunk fights tooth and nail to preclude this Court from
   considering the rate tables on this Motion to Dismiss, on the ground that the Amended
   Complaint does not expressly refer to the tables. That argument is meritless. The Amended
   Complaint repeatedly references the COI rates contained in those tables. Indeed, Slam
   Dunk relies on those rates to make out its claims. Similarly, the Policies on which Slam

                                                 1
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 6 of 16



   Dunk relies to plead breach of contract refer to the rate tables. The tables are thus plainly
   central to the complaint.      Courts regularly consider documents not attached to the
   complaint in these circumstances. Otherwise, a plaintiff could bring a case by pleading
   information contained in documents outside the complaint but, simultaneously, avoid the
   dismissal warranted by those same documents simply by declining to attach or expressly
   reference them. That is precisely what Slam Dunk tries here. It affirmatively uses the COI
   rates contained in the rate tables to plead its claims, omits any allegations about the context
   in which the rates are charged, and then argues that the very documents that contain,
   establish, and provide the context for those contractually-charged rates (i.e., the rate tables)
   should be ignored. The law forecloses that position.
          Nor should Slam Dunk’s purported “dispute” of the authenticity of the rate tables
   detain this Court long. Slam Dunk raises no serious question regarding the authenticity of
   the tables and, importantly, offers no dispute whatsoever regarding the accuracy of the rate
   information in the tables (indeed, Slam Dunk relies on the very same rates found in the
   tables). Nor could Slam Dunk raise any such dispute, given that it possesses the same rate
   tables, or an earlier version of one table, showing the same rates corresponding to the same
   attained ages. Slam Dunk produced those tables to Connecticut General in discovery before
   this Court dismissed the original complaint.
          For these reasons, as explained further in this reply brief, the Amended Complaint
   should be dismissed with prejudice.

                                           ARGUMENT

   I.     Slam Dunk Fails To State A Claim For Breach Of Contract

          A.     Slam Dunk’s Challenge To Alleged Adjustments Of COI Rates Contrary
                 To Mortality Expectations Fails Because The Amended Complaint Does
                 Not Allege Any Such Adjustment Of COI Rates

          The new theory of Slam Dunk’s Amended Complaint is that in the face of purported
   improvements in mortality experience in the five years preceding the complaint (specifically,
   in 2015, 2018, and 2019, see Am. Compl. ¶¶ 45-47), Connecticut General adjusted its COI
   rates upwards. Those alleged adjustments were wrong, Slam Dunk contends, because in its
   view, the Policies require COI rates to be determined solely or principally based on
   expectations of future mortality. See, e.g., id. ¶ 7. Thus, Slam Dunk argues, if mortality
                                                  2
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 7 of 16



   experience was improving but Connecticut General at the same time was adjusting COI
   rates upwards, then Connecticut General must have breached the Policies.
          The problem with that theory, as Slam Dunk knows based on the Policy rate tables it
   possesses, is that Connecticut General did not adjust the COI rates on Slam Dunk’s policies
   in the last five years—or at all since the time Slam Dunk acquired the Policies. What Slam
   Dunk tries to characterize as adjustments are no such thing. As Connecticut General’s
   opening brief and the applicable Policy rate tables demonstrate—and, notably, Slam Dunk
   never disputes—the increases that Slam Dunk alleges (i.e., the so-called adjustments) are
   simply the application each year of the rate that corresponds to the attained age of the
   insured, pursuant to the existing Policy rate table.1 Or, to put it more concretely, the rate
   increase upon which Slam Dunk’s new “adjustment” theory is based is the difference
   between, for example, the COI rate when the insured turns 49 years old compared to the
   rate when the insured was 48 years old the year before.2 Those rates have not changed nor,
   importantly, does Slam Dunk allege that they have ever changed. Again, to put it more
   concretely, the Amended Complaint makes no allegation (because it cannot) that the COI
   rate for a 49-year-old person (or for a 50-year-person, and so on) under each Policy has ever
   changed since Slam Dunk acquired the Policies. Thus, while the Amended Complaint is
   based on a theory that Connecticut General adjusted COI rates within the five years
   preceding the filing of this case, there were no such adjustments during that time—period.
          For this reason, Slam Dunk does not engage on the substance of Connecticut
   General’s demonstration, nor does Slam Dunk assert that the COI rates about which it
   complains are something other than as described in Connecticut General’s Motion to
   Dismiss. Instead, Slam Dunk makes a procedural argument, struggling mightily to shield
   this Court’s eyes from the Policy rate tables containing the challenged COI rates. Slam
   Dunk’s argument, however, both misapprehends the law and ignores the substance of the
   Amended Complaint’s allegations.
          The law is clear that a court may, on a motion to dismiss, consider documents that


   1
           See Def. CGLIC’s Mot. to Dismiss Slam Dunk’s Am. & Supp. Class Action Compl. (“MTD
   Br.”) [ECF No. 72], at 9-11; Decl. of Anne Marie Nicholas in Support of Def.’s Mot. to Dismiss
   Am. Compl. (“Nicholas Decl.”) [ECF No. 72-1], Exs. A-C.
   2
          See MTD Br. 9-10 & Fig. 2.

                                                 3
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 8 of 16



   are central to the complaint and whose authenticity is not in question. See SFM Holdings,
   Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010); Day v. Taylor, 400 F.3d
   1272, 1276 (11th Cir. 2005); Zapata v. Royal Caribbean Cruises, Ltd., 2013 WL 1296298, at *6
   (S.D. Fla. Mar. 27, 2013).     A complaint need not expressly refer to or incorporate a
   document for it to be properly considered on a motion to dismiss. Rather, courts also may
   consider documents that a complaint implicitly references. See, e.g., Hoak v. Ledford, 2016
   WL 8948417, at *7 (N.D. Ga. Sept. 27, 2016) (“[A]lthough Plaintiffs do not expressly
   reference the Instrument of Appointment in their Complaint, … Plaintiffs’ Complaint
   acknowledges that [defendant] could delegate authority to administer the plans to an entity
   other than the Committee, therefore the Court finds the Complaint fairly encompasses
   [defendant’s] delegation authority and thus incorporates by reference the Instrument of
   Appointment.” (emphasis omitted)); Swanson v. Bank of Am., N.A., 566 F. Supp. 2d 821, 824
   (N.D. Ill. 2008) (“Although the [complaint] is silent as to [plaintiff’s] receipt of the
   agreement, the Court may consider extrinsic documents in a 12(b)(6) motion where the
   documents are implicitly referenced within the complaint.”). Courts also may consider a
   document outside the pleadings when the complaint makes allegations about the “contents”
   of the document. Day, 400 F.3d at 1276; see also Federal Ins. Co. v. Castle Beach Club Condo.
   Assoc., Inc., 2006 WL 3544835, at *2 (S.D. Fla. Dec. 8, 2006) (same). If a complaint relies
   on a document or its contents to plead the complaint’s claims, that document is central to
   the complaint. See Day, 400 F.3d at 1276.
          Under these well-established principles, the Court can and should consider the Policy
   rate tables. The Amended Complaint repeatedly refers to the rates that Slam Dunk is
   charged under its Policies. See Am. Compl. ¶¶ 1-2, 6, 35-37. Indeed, these allegations, and
   the assertions about the differences in COI rates year over year, are the basis for Slam
   Dunk’s contention that Connecticut General breached the Policies. See id. ¶¶ 60, 62, 65, 72.
   The Amended Complaint also repeatedly relies on the Policy (i.e., the contract). See, e.g., id.
   ¶¶ 1-5, 24, 29. And, contrary to Slam Dunk’s arguments, that Policy refers to the rate tables
   for the COI rates to be charged, stating that the monthly deduction from a Policy’s cash
   value “will be the Monthly Cost of Insurance Rate for Life Insurance based on the Insured’s
   Attained Age and the Insured’s Coverage Amount.” Am. Compl. Ex. A, at 17 (emphasis added).
   The italicized language plainly describes the rate tables; those tables show the numerical

                                                 4
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 9 of 16



   COI rate for each attained age, applicable to each $1,000 of coverage. See Nicholas Decl.
   Exs. A-C. The rate tables are, accordingly, central to the complaint. It is irrelevant whether
   the Amended Complaint explicitly references the rate tables themselves or just the rates
   derived from those tables. The important point is that Slam Dunk’s Amended Complaint
   alleges the all-important contents of those documents (i.e., the COI rates) and then, to plead
   its claims, relies on both those contents and the contract that refers to those tables.
          The rationale for allowing courts to consider such documents applies with special
   force here, where Slam Dunk improperly seeks to have things both ways. Slam Dunk seeks
   to plead claims by relying on the rates found in the governing rate tables but then, for
   purposes of the Motion to Dismiss, seeks to preclude the Court from considering the tables
   because the complaint does not expressly refer to the tables. The Eleventh Circuit has
   rejected the same argument in another context because of its unfairness. In Madura v. Bank
   of America, N.A., 767 F. App’x 868 (11th Cir. 2019), the plaintiffs brought claims based on
   the defendant’s conduct in previous litigation between the parties.            Nevertheless, the
   plaintiffs argued it was error for the district court, in deciding (and granting) a motion to
   dismiss, to consider certain orders entered in that litigation. The Eleventh Circuit flatly
   rejected the plaintiffs’ attempt to have their cake and eat it too: “The [plaintiffs] cannot use
   their litigation history as both the basis for their instant claims and the reason the district
   court cannot review those claims.” Id. at 870-871. As the Tenth Circuit has explained,
   “otherwise, a plaintiff with a deficient claim could survive a motion to dismiss simply by not
   attaching a dispositive document upon which the plaintiff relied.” GFF Corp. v. Associated
   Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997). In short, the law forecloses
   Slam Dunk’s attempt to shield this Court’s eyes from the rate tables that establish and
   contain the COI rates at the heart of its own complaint.
          Slam Dunk also claims to “dispute” the authenticity of the rate tables but, in reality,
   it raises no serious question concerning authenticity. Slam Dunk’s argument is that the
   declarant, Ms. Nicholas, “does not state that she bases her declaration on her personal
   knowledge.” Pl. Slam Dunk I, LLC’s Opp. to Mot. to Dismiss (“Opp. Br.”) [ECF No. 76],
   at 7. That argument borders on frivolous. In her declaration, Ms. Nicholas states her
   position at Connecticut General, testifies she is “familiar with the facts and circumstances
   set forth in this Declaration,” notes the specific Policies described in Paragraphs 35 and 36

                                                   5
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 10 of 16



   of the Amended Complaint, and testifies that the exhibits to her declaration are the COI rate
   tables applicable to each of those Policies. Nicholas Decl. ¶¶ 1, 3-6. Slam Dunk does not
   dispute that Ms. Nicholas thus testifies to her own familiarity with the facts to which she is
   testifying (i.e., her personal knowledge of those facts). Nor does Slam Dunk offer a single
   basis for questioning the accuracy of Ms. Nicholas’s testimony. And, importantly, Slam
   Dunk never disputes the accuracy of the COI rates in the tables (on which, again, Slam
   Dunk’s own complaint affirmatively relies).               In these circumstances, simply stating
   conclusorily that it “disputes” the rate tables’ authenticity is no basis for precluding their
   consideration by this Court. See, e.g., Rockwell v. Chase Bank, 2011 WL 2292353, at *1 (W.D.
   Wash. June 7, 2011) (“[P]laintiff's conclusory objection to the P & A is not reasonable
   because plaintiff has not identified a single inaccuracy.”).
           Moreover, Slam Dunk could not dispute the existence, authenticity, or accuracy of
   either the rate tables or the COI rates that they contain. This is because Slam Dunk itself
   produced to Connecticut General (in discovery exchanged before this Court dismissed the
   original complaint) two of the exact same rate tables (Hyatt and Continental Airlines) and
   an earlier version of the third rate table (Magellan), all of which contain the same age-based
   schedule of COI rates. See Decl. of Noah Levine In Support of Reply Brief of CGLIC,
   Exs. A-C (filed with this brief).3
           Finally, hidden in a footnote, Slam Dunk offers a last, half-hearted response in the
   event the Court were to consider the rate tables, arguing that the age-based differences in the
   tables should nevertheless be considered improper “adjustments.” See Opp. Br. 10 n.4. Slam
   Dunk’s reasoning is far from clear, but the point is irrelevant. The theory of Slam Dunk’s
   complaint is that adjustments are wrong if the COI rates change in a manner allegedly
   contrary to improvements in mortality experience. That theory has no purchase here.
   Again, the only so-called adjustment identified in the Amended Complaint (as noted, there
   were no actual adjustments of the rate tables) is the application of the COI rate that
   corresponds to the next attained age when the person covered by a Policy grows a year


   3
           Cf. Speaker v. U.S. Dep't of Health & Human Servs. Ctrs. for Disease Control & Prevention, 623 F.3d
   1371, 1380 n.8 (11th Cir. 2010) (noting plaintiff’s dispute of transcript’s authenticity, but court’s
   subsequent consideration of the transcript on motion to dismiss after defendant’s supplementation of
   transcript with corresponding video).

                                                       6
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 11 of 16



   older. And whatever Slam Dunk may allege or argue, one thing is pellucidly clear: Slam
   Dunk does not allege or argue that expectations of mortality improved with age.

          B.      The Policies Explicitly Permit Application Of Rates Based On Attained
                  Age

          There is a second, independent reason why the Amended Complaint fails to state a
   claim even if the mere application of a higher COI rate corresponding to the next year of
   attained age were somehow an adjustment of COI rates (it is not). The rate change at issue
   in the complaint results only from application of rates corresponding to each attained age of
   the person whose life is insured by the Policy. That is, the reason that the rate changes is
   because the insured attains a new (older) age. This is expressly authorized by the contract, in
   two places. The Monthly COI Rates provision explicitly states that COI rates may be
   “based on the Insured’s Attained Age.” Am. Compl. Ex. A, at 18. And the Monthly
   Deduction provision likewise explicitly states that the monthly deduction “will be the
   Monthly [COI] Rate for Life Insurance based on the Insured’s Attained Age and the Insured’s
   Coverage Amount.” Id. at 17 (emphasis added). For this reason, Slam Dunk cannot state a
   claim based simply on Connecticut General having applied rates in rate tables organized by
   attained age. The contract plainly and expressly permits Connecticut General to do so.
          Slam Dunk offers three sentences in response, again hidden in a footnote. See Opp.
   Br. 14 n.8. The first response is merely a repeat of their procedural argument above—
   which, for the reasons set forth above, has no merit. Slam Dunk cannot avoid dismissal by
   screening this Court from the tables that establish and contain the challenged rates,
   especially when Slam Dunk never once in its 19-page brief disputes that the so-called
   increases are just differences in the rates applied by attained age.
          Slam Dunk next argues that rather than the sentences in the Policy stating that COI
   rates are based on “Attained Age,” a different sentence should be accorded overriding
   importance—the statement that COI rates are “determined by CG based on its expectations
   as to future mortality experience.” Am. Compl., Ex. A, at 18. But Slam Dunk offers no
   reason why that sentence would require Connecticut General to ignore all the other factors
   that the Policy says COI rates may be based upon, including “Attained Age.”              And,
   regardless, as Slam Dunk itself alleges in its Amended Complaint, “the Insured’s Attained
   Age” is “tied directly to expectations of future mortality experience” (Am. Compl. ¶ 33

                                                    7
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 12 of 16



   (emphasis added)), so there is no inconsistency in any event. Ultimately, the important
   point is this: the only rate increase that the Amended Complaint alleges is the application of
   different rates corresponding to the different attained ages of the insured. That application
   of COI rates is explicitly (twice) provided for in the Policy so it cannot give rise to any claim.

          C.      Slam Dunk’s Interpretation Of The COI Provision Is Unreasonable

          In addition to the above two grounds, each of which independently warrants
   dismissal of the Amended Complaint, Slam Dunk’s interpretation of the Policy language
   and its assertion that the facts alleged in the complaint state a plausible claim for breach of
   that interpretation are wrong.
          First, Slam Dunk’s argument that the Policy must be read to require that COI rates
   be based solely on expectations of future mortality cannot be squared with the Policy
   language or the case law. As Slam Dunk itself argues, courts in Florida must “‘avoid
   constructions which render a clause of the contract superfluous or without meaning.’” Opp.
   Br. 14 n.8 (quoting Veniard v. NB Holdings Corp., 2000 WL 33988085, at *8 (M.D. Fla. Aug.
   8, 2000)). Yet, as noted, to support its contract interpretation, Slam Dunk is forced to focus
   on just a single sentence of the Monthly COI Rates provision, ignoring the rest. But the part
   that Slam Dunk ignores conclusively shows that the contract cannot mean what Slam Dunk
   argues—i.e., it cannot mean that COI rates must be based solely on mortality expectations.
   The very first sentence of the COI rates provision states that COI rates are also “based on”
   much more—“the Insured’s Attained Age, the type of benefit, the Class of Insured and
   whether premiums for that Insured are paid directly to CG or through payroll deductions.”
   That plain text alone refutes Slam Dunk’s reading of the Policy.
          If that were not enough, the only federal court of appeals to have addressed Slam
   Dunk’s theory, as well as the one district court to have addressed it under Florida law, both
   rejected Slam Dunk’s argument that a provision saying that COI rates are “based on”
   something means that the rates must be exclusively based on such factors. See Norem v.
   Lincoln Benefit Life Co., 737 F.3d 1145, 1149-50 (7th Cir. 2013); Maxon v. Sentry Life Ins. Co.,
   2019 WL 4540057 (W.D. Wis. Sept. 19, 2019). These decisions make sense, considering
   the life insurance products to which these provisions pertain. The COI rates provision
   logically “spells out these factors for the policyholder so that he might have a sense of which


                                                   8
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 13 of 16



   factors unique to him will affect his ultimate COI rate,” but the mere use of the phrase
   “based on” does not suggest that a life insurer “is prohibited from considering factors”
   beyond those specific factors. Norem, 737 F.3d at 1150. Indeed, were it otherwise, given all
   the factors traditionally considered by actuaries and insurance regulators in the pricing of
   life insurance (see MTD Br. 13-14), it would mean that the parties here entered into a
   contract provision entitled “Monthly Cost of Insurance Rates” that does not even provide
   for rates that cover the actual cost of insurance. As the Seventh Circuit reasoned in related
   circumstances, “[t]his approach, however, seems disconnected from the reality of
   insurance.” Norem, 737 F.3d at 1554-55.
           Perhaps for these reasons, Slam Dunk falls back on the argument that the Policy
   should be read to mean that COI rates must be principally based on mortality expectations.
   The COI rates provision, however, does not say that either; rather, it refers as well to the
   other factors set forth above. But even if Slam Dunk were right, the Amended Complaint
   does not plausibly allege a violation of that reading of the contract.                     The fact that
   Connecticut General varies its rates based on the attained age of the insured does not
   plausibly suggest that the company ignores mortality expectations or accords such
   expectations little weight.       To the contrary, again, as Slam Dunk itself alleges in its
   Amended Complaint, “the Insured’s Attained Age” is “tied directly to expectations of future
   mortality experience.” Am. Compl. ¶ 33 (emphasis added). Thus, even if the Court were to
   endorse Slam Dunk’s atextual reading of the Policy, the allegations of the Amended
   Complaint do not plausibly suggest that Connecticut General violated that interpretation
   through the application of COI rates based on attained age.4

   4
            Slam Dunk briefly argues (at Opp. Br. 15-16) that the Court should reconsider its earlier
   dismissal of its claim that Connecticut General was required to reduce Slam Dunk’s COI rates. Slam
   Dunk rests its argument on Advance Trust & Life Escrow Services, LTA v. Protective Life Insurance Co.,
   2019 WL 4572809 (N.D. Ala. Sept. 20, 2019). That decision has no bearing here. Slam Dunk fails
   to note that Advance Trust rested its interpretation of the policy there on the fact that it did not use the
   word “may.” Id. at *5. Of course, that is not true of Slam Dunk’s Policy, which does make clear
   through use of the word “may” that Connecticut General is not obliged to continually review and
   adjust COI rates. See Am. Compl., Ex. A, at 18 (“Adjustments in the Monthly [COI] Rates may be
   made by CG from time to time.” (emphasis added)). This Court’s dismissal properly focused on this
   very phrase. See 12/18/19 Tr. 18 (“[T]he policy here clearly states the defendant may adjust the COI
   rates from time to time. That plain language refutes the plaintiff's claim that the defendant is
   required to adjust the rates.” (emphasis added)). Slam Dunk provides no valid reason for the Court
   to revisit its earlier ruling.

                                                        9
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 14 of 16



   II.    Slam Dunk Fails To State A Claim For Breach Of The Implied Covenant Of
          Good Faith And Fair Dealing

          Finally, Slam Dunk is wrong that its implied-covenant claim can survive
   notwithstanding the numerous failures of its contract claim described above. The reasons
   are simple and straightforward. First, as Slam Dunk acknowledges (Opp. Br. 18), “the
   implied covenant [only] attaches … to the performance of a specific contractual obligation.”
   Ernie Haire Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1291 (11th Cir. 2001) (internal
   quotation marks omitted) (citation omitted). Thus, if a contract vests a party with discretion
   to undertake an act, and if the party undertakes that discretionary act, then the implied
   covenant fills a gap by requiring that the act be carried out “in a commercially reasonable
   manner, or a manner that satisfies the reasonable expectations of the other party.” Burger
   King Corp. v. Broad St. Licensing Grp., LLC, 469 F. App’x 819, 821 (11th Cir. 2012) (per
   curiam) (quoted at Opp. Br. 18). The problem for Slam Dunk is that Connecticut General
   did not undertake the alleged discretionary act authorized by the Policy—i.e., make
   “adjustments” in the COI rates. For the same reasons as in Argument Part I.A, supra, the
   implied-covenant claim also fails.
          Slam Dunk’s implied-covenant claim is also barred by the express terms of the
   Policy. A first principle of the implied-covenant doctrine is that “the implied covenant
   cannot override an express contractual term.” Ernie Haire Ford, 260 F.3d at 1291. As
   explained in Argument Part I.B, supra, the express terms of the contract twice authorize
   Connecticut General to apply COI rates based on attained age.           That is all that the
   Amended Complaint alleges—Connecticut General’s application of different COI rates
   according to the attained age of the insured.       Because the Policy expressly authorizes
   application of COI rates in that manner, no implied covenant can require otherwise.
          For these reasons, the implied-covenant claim should be dismissed as well.
                                         CONCLUSION

          For the foregoing reasons, the Court should dismiss Slam Dunk’s Amended
   Complaint with prejudice.




                                                10
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 15 of 16



   Dated: April 2, 2020               Respectfully submitted,


                                      s/Shari Gerson
                                      Shari Gerson (Florida Bar No: 17035)
                                      GRAY ROBINSON, P.A.
                                      401 East Las Olas Boulevard, Suite 1000
                                      Fort Lauderdale, FL 33301
                                      Tel: (954) 761-8111
                                      Email: shari.gerson@gray-robinson.com

                                      Noah A. Levine (pro hac vice)
                                      David E. Rudin (pro hac vice)
                                      WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
                                      7 World Trade Center
                                      250 Greenwich Street
                                      New York, NY 10007
                                      Tel: (212) 230-8860
                                      Email: noah.levine@wilmerhale.com
                                              david.rudin@wilmerhale.com

                                      Felicia H. Ellsworth (pro hac vice)
                                      WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                      60 State Street
                                      Boston, Massachusetts 02109
                                      Tel: (617) 526-6000
                                      Email: felicia.ellsworth@wilmerhale.com

                                      Attorneys for Defendant Connecticut General Life
                                      Insurance Company




                                        11
Case 1:19-cv-21996-MGC Document 86 Entered on FLSD Docket 04/02/2020 Page 16 of 16



                                  CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on April 2, 2020 foregoing was filed with the Clerk of the
   Court using CM/ECF. I further certify that a true and correct copy of the foregoing is being
   served on the following via transmission of Notices of Electronic Filing generated by
   CM/ECF:
   Edward M. Mullins, Esq.                     Douglas Rawles Esq. (pro hac vice)
   R. Hugh Lumpkin, Esq.                       Ashley Jordan, Esq.
   Matthew B. Weaver, Esq.                     Katherine J. Ellena, Esq. (pro hac vice)
   Christina D. Olivos, Esq.                   REED SMITH LLP
   REED SMITH LLP                              355 South Grand Avenue, 28th Floor
   1001 Brickell Bay Drive, Suite 900          Los Angeles CA 90071
   Miami, FL 33131                             Tel: 213-457-8000, Fax: 213-457-8080
   Tel: 786-747-0200, Fax: 786-747-0299        rgiller@reedsmith.com
   hlumpkin@reedsmith.com                      drawlers@reedsmith.com
   nweaver@reedsmith.com                       ajordan@reedsmith.com
   colivos@reedsmith.com                       kellena@reedsmtih.com
   Counsel for Plaintiff                       Counsel for Plaintiff
   Benjamin J. Widlanski, Esq.                 Markenzy Lapointe, Esq.
   Harley S. Tropin, Esq.                      PILLSBURY WINTHROP SHAW
   Dwayne A. Robinson, Esq.                    PITTMAN LLP.
   Robert J. Neary, Esq.                       600 Brickell Avenue, Suite 3100
   KOZYAK TROPIN & THROCKMORTON LLP Miami, FL 33131
   2525 Ponce de Leon Blvd., 9th Floor         Tel: 786-913-4900
   Miami, Florida 33134                        markenzy.lapointe@pillsburylaw.com
   Tel: 305-372-1800, Fax: 305-372-3508
   bwidlanski@kttlaw.com                       Richard C. Giller (pending pro hac vice)
   hst@kttlaw.com                              PILLSBURY WINTHROP SHAW
   drobinson@kttlaw.com                        PITTMAN LLP.
   rn@kttlaw.com                               725 South Figueroa Street, Suite 2800
   Co-Counsel for Plaintiff and proposed Class Los Angeles, CA 90017-5406
                                               Tel: 213-488-3624
                                               richard.giller@pillsburylaw.com
                                               Counsel for Plaintiff

                                                     s/ Shari Gerson
                                                     SHARI GERSON, FL Bar No. 17035
                                                     Gray Robinson, P.A.
                                                     401 East Las Olas Boulevard, Suite 1000
                                                     Fort Lauderdale, Florida 33301
                                                     Telephone: 954-761-8111
                                                     Email: shari.gerson@gray-robinson.com
                                                     Attorneys for Defendant Connecticut General
                                                     Life Insurance Company

   \827506\195 - # 40073287 v1
                                                12
